January 27, 2004

Mr. Craig G. Matthews
132 Canterbury Way
Basking Ridge, NJ 07920

Dear Craig:

We are pleased to confirm our offer of employment to you as President and Chief
Executive Officer of NUI Corporation ("NUI"). You will also be appointed a
director of NUI and a director of NUI Utilities Inc. Your primary reporting
relationship will be with the Chairman of the Board of Directors of NUI (the
"Board"). The purpose of this letter is to set forth our understanding of the
terms of your employment.

 1. Your start date will be February 1, 2004.

 2. Your annual base salary will be $550,000, payable in accordance with NUI's
    payroll practices.

 3. In the event of a Sale of NUI (as hereinafter defined), NUI will pay to you
    an amount equal to $550,000 provided that you have been continuously
    employed by NUI through the date of such Sale of NUI (except as otherwise
    provided in paragraph 6 hereof). Such amount shall be paid to you in a
    lump-sum, in cash, promptly following such Sale of NUI. For purposes of this
    letter agreement, "Sale of NUI" means any transaction or series of related
    transactions approved by the Board pursuant to which an unaffiliated third
    party (or a group of...unaffiliated third parties acting together) acquires
    (a) common shares of NUI constituting a majority of the issued and
    outstanding common shares of NUI (whether by merger, consolidation, sale or
    transfer of NUI's outstanding interests or otherwise) or (b) all or
    substantially all of NUI's consolidated assets.

 4. As an NUI employee, you will be eligible to participate in the employee
    benefit plans and programs made available from time to time for NUI's other
    senior executive officers (including, without limitation, life insurance
    benefits); provided, however, that (a) you will not be eligible to
    participate in any bonus or incentive compensation (including, without
    limitation, any stock-based compensation) or severance plan, program or
    policy of NUT, and (b) you will not participate in NUI's employee or retiree
    health plans. Without limiting the foregoing, while you are employed by NUI,
    NUT will (i) provide you with an executive assistant, (ii) provide you with
    a personal computer for use in the performance of your duties on behalf of
    NUI and pay or reimburse you for cellular telephone charges incurred in the
    performance of such duties and (iii) pay or reimburse you for all reasonable
    out-of-pocket expenses incurred by you for the use of your automobile in the
    performance of your duties on behalf of NUI, in each case, in accordance
    with NUI's policies.... During your employment with NUI, you will be
    entitled to six weeks' paid vacation per year in accordance with NUI's
    vacation policies.

 5. NUI will indemnify you for any liability you incur arising from your actions
    within the scope and course of your employment with NUI or service as a
    director of NUI in accordance with NUI's Amended and Restated Certificate of
    Incorporation. During your employment with NUI and while potential liability
    exists thereafter, NUI will maintain a directors' and officers' liability
    insurance policy covering you in the same amount and to the same extent as
    NUI covers its other officers and directors.

 6. Your employment with NUI is for no fixed term, and either you or NUI may
    terminate your employment at any time for any reason or no reason upon at
    least forty-five days prior written notice to the other party; provided,
    however, that no such notice shall be required upon termination of your
    employment by NUI for cause (as determined in the good faith judgment of the
    Board). If NUI terminates your employment prior to a Sale of NUI without
    cause (as determined in the good faith judgment of the Board), and not
    because of your death or incapacity due to physical or mental illness (as
    determined in the good faith judgment of the Board), and a Sale of NUI
    occurs within twelve months following such termination, you will be entitled
    to receive the payment set forth in paragraph 3 hereof following such Sale
    of NUI. You will not be entitled to any severance, termination pay, salary
    continuation or similar compensation or benefits upon or after termination
    of your employment with NUI.

 7. This letter agreement, together with the agreements described in the last
    paragraph hereof, constitutes the entire agreement between you and NUI with
    respect to the subject matter hereof, supersedes any prior agreements and
    undertakings, both written and oral, and may not be modified or amended in
    any way except in writing by you and NUT. The validity, interpretation,
    construction and performance of this letter agreement shall be governed by
    the substantive laws of the State of New Jersey. Any dispute or controversy
    arising under or in connection with this letter agreement shall be settled
    exclusively by arbitration in the State of New Jersey in accordance with the
    rules of the American Arbitration Association then in effect, and judgment
    may be entered on the arbitrator's award in any court of competent
    jurisdiction.  All amounts payable hereunder shall be subject to the
    withholding of all applicable taxes and deductions required by any
    applicable law.

Please understand that the terms and conditions of your employment by NUI are
governed by standard company policies. Among other things, this means that upon
commencing employment with NUI, if requested by NUI, you agree to enter into
customary confidential information, nonsolicitation, inventions and similar
agreements. If you agree with the terms outlined in this letter agreement,
please acknowledge the same by signing this letter agreement and the enclosed
duplicate original hereof and returning such signed duplicate original copy in
the envelope provided.

Sincerely,

NUI CORPORATION

By: /S/ BERNARD S. LEE
Name: Bernard S. Lee
Title: Chairman, Compensation Committee

           

Accepted and Agreed to as of this 27 day of January 2004:

/s/ CRAIG G. MATTHEWS         

           